Citation Nr: 1756379	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  13-22 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for allergic reaction to smallpox vaccination.

2.  Entitlement to service connection for hypertension, claimed as due to herbicide exposure and/or as secondary to service-connected coronary artery disease (CAD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to July 1966, with additional service in the Naval Reserve.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in December 2016.

The issue of entitlement to service connection for residual scars of the third finger on the left hand was denied in the July 2013 statement of the case.  The Veteran perfected the appeal with the August 2013 substantive appeal.  Before the promulgation of a decision by the Board as to this issue, the RO granted service connection in a May 2014 rating decision.  As that benefit sought on appeal has been granted in full, that issue is not before the Board.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

In August 2017, the Board requested an expert medical opinion for the hypertension claim from the Veterans Health Administration (VHA), pursuant to 38 C.F.R. § 20.901.  An August 2017 opinion was provided.  Thereafter, in September 2017, the Veteran was furnished a copy of this evidence and afforded 60 days to submit additional evidence or argument.  38 C.F.R. § 20.903.  In October 2017, the Veteran indicated he had no further argument or evidence to submit.



FINDINGS OF FACT

1.  In December 2016, prior to the promulgation of a decision in the appeal, the Veteran withdrew his claim of service connection for allergic reaction to smallpox vaccination.

2.  The Veteran's hypertension is not shown to have onset during active service, within a year of separation, or to be causally or etiologically related to service, to include herbicide exposure.   The hypertension is also not caused or aggravated by the Veteran's service-connected CAD.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for allergic reaction to smallpox vaccination have been met.  38 U.S.C. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

2.  The criteria for service connection for hypertension have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1116, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).


I.  Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, the Veteran has withdrawn his claim of service connection for allergic reaction to smallpox vaccination.  Specifically, at the December 2016 Board hearing, the Veteran stated his intent to withdraw this claim.  Therefore, there remain no allegations of errors of fact or law for appellate consideration with this claim.  Accordingly, the Board does not have jurisdiction to review the claim, and it is dismissed.

II.  Hypertension

The Veteran contends that his hypertension is related to his acknowledged in-service herbicide exposure, or is caused or aggravated by his service-connected CAD.  The Board notes that in a November 2013 rating decision, the RO granted the Veteran's service connection claim for CAD, effective November 4, 2009.

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 167 (Fed. Cir. 2004)).

Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310.

Additionally, if a veteran was exposed to Agent Orange during active service, presumptive service connection is warranted for certain specified diseases.  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307(a)(b), 3.309(e).  Although hypertension is not a disease that is presumptively related to exposure to herbicides, the Veteran is not precluded from establishing service connection with proof of direct causation between his alleged herbicide exposure and his hypertension.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

Some chronic diseases, to include hypertension, are presumed by law and regulation to have been incurred in service, if they become manifest to a degree of ten percent or more within a corresponding applicable presumptive period; in the case of hypertension, this period is one year.  38 U.S.C. §§ 1101, 1112 (2012); 38 C.F.R. §§ 3.307, 3.309(a).

Factual Background

The Veteran's military personnel records support that he served in Vietnam and was therefore exposed to herbicides.  His service treatment records (STRs) from his period of active duty are negative for any complaints, findings, or diagnoses referable to hypertension.  Further, the Veteran's February 1964 induction examination indicated his blood pressure was 102/79.  His July 1966 separation examination indicated his blood pressure was 118/70.  

Post-service Reserve and Federal records include a February 1975 annual physical in which the Veteran did not report high blood pressure.  However, December 1977 and December 1982 records showed the Veteran reported high blood pressure for which he was taking medication.  There are also many post-service records which documented the Veteran's blood pressure readings.  A February 1975 record indicated blood pressure of 128/78; a December 1977 record indicated blood pressure of 138/88; a November 1981 record indicated blood pressure of 136/92; a February 1983 record indicated blood pressure of 126/86; a February 1986 record indicated blood pressure of 140/108; a February 1989 record indicated blood pressure of 142/86; a September 1992 record indicated blood pressure of 140/100; and a November 1995 record indicated blood pressure of 134/88.

Additionally, an October 2009 private treatment record documented blood pressure of 142/74 and indicated the Veteran has current hypertension.

The Veteran was afforded an April 2010 VA examination in which the examiner indicated the Veteran's family history is negative for hypertension.  He stated the Veteran was diagnosed with hypertension and put on medication in 1975, although he never had any symptoms except for a mild transient ischemic attack several years prior.  The Veteran denied exertional chest pain and increased shortness of breath on exertion.  The Veteran's blood pressure readings were 162/104, 160/100 and 160/100 and the examiner indicated the Veteran's condition did not significantly affect daily activities or his usual occupation.  The Board notes no etiology opinion was provided by the examiner.

The Veteran was afforded a December 2016 Board hearing in which he indicated that his hypertension is related to his in-service exposure to herbicides while he served in Vietnam.  Alternatively, he noted that his hypertension is related to his service-connected CAD.

In August 2017, the Board obtained a VHA expert medical opinion on the matter.  An August 2017 opinion was obtained from the Chief of the cardiology section at a VA Medical Center.  Thus, this reviewer has great expertise in the area of medicine pertinent to the Veteran's claim.  The physician indicated that the Veteran's hypertension is not related to his in-service Agent Orange exposure.  He stated it is more likely that the Veteran developed hypertension at some point during his service in the Naval Reserve based on the fact that his blood pressure in July 1966 at the time of separation from active duty was reported as normal, at 118/70 mm/Hg.  He indicated the etiology of hypertension is not entirely clear as there are several contributing factors, such as increased body weight; persistent emotional stress; the consumption and use of other drugs or medications; excessive caffeine or alcohol ingestion; intercurrent kidney disease, including renovascular hypertension; and possible increased sodium consumption.  He noted these factors could have an adverse effect (increase) on blood pressure.  The reviewer concluded with regard to Agent Orange exposure, there is no clear-cut cause and effect relationship based on hard clinical research evidence and thus, "Agent Orange exposure had no role in the development of this Veteran's hypertension."

With regard to the Veteran's service-connected CAD, the physician indicated it is not likely his CAD caused his hypertension.  He opined hypertension is a recognized risk factor for the development of CAD, but the reverse is not true.  This is generally accepted medical principle, he stated, and other independent risk factors for the development of CAD include diabetes mellitus, tobacco use, hyperlipidemia, or family predisposition for premature CAD.  He further indicated it is not likely the Veteran's hypertension has been aggravated (made worse or increased in severity beyond the natural progress of the disease) by his service-connected CAD.  He stated it is generally accepted medical principle that hypertension can aggravate CAD, but not the reverse.

Analysis

In consideration of the evidence of record, the Board finds the Veteran's hypertension is not shown to have onset during active service, within a year of separation, or to be causally or etiologically related to service, to include herbicide exposure.   The hypertension is also not caused or aggravated by the Veteran's service-connected CAD.

The most probative evidence of record is found to be the August 2017 expert medical opinion.  The physician's opinion is persuasive as it is based on a well-reasoned analysis and is consistent with the facts of the case, including the prior medical evidence.  The opinion contains clear conclusions with supporting data and reflects consideration of the available medical literature and studies.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  The cardiologist who provided the opinion considered the theories of the case and included explanations of how hypertension can lead to CAD, but that CAD cannot lead to hypertension.  He further indicated there is no clear-cut cause and effect relationship between Agent Orange and the development of hypertension based on hard clinical research evidence.

The Veteran testified in the December 2016 hearing about the etiology of his hypertension.  To the extent the Veteran believes that his hypertension is related to his herbicide exposure or a service-connected disability, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the etiology of hypertension is a matter not capable of lay observation and requires medical expertise to determine.  Specifically, the question of causation of such disorder, to include whether such is related to herbicide exposure and/or is related to his service-connected CAD, involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Accordingly, the Veteran's opinion as to the etiology of his hypertension is not competent evidence and is afforded less probative weight than the August 2017 opinion from the reviewer.  The Board notes there is no medical evidence of record establishing the Veteran's hypertension is related to herbicide exposure or his CAD.

The Board notes that the evidence, including the medical opinion, tends to show that the onset of the Veteran's hypertension occurred sometime during his Reserve service.  For instance, records show this may have occurred by the late 1970's and early 1980's.  However, this evidence does not establish service connection because the disease must be shown to have occurred during a period of active duty for training (ACDUTRA), which is full-time duty in the Armed Forces performed by Reserves for training purposes.  See 38 U.S.C. § 101; 38 C.F.R. § 3.6(c).  It would be speculative to attribute the onset of hypertension to a specific period of ACDUTRA and as the August 2017 reviewer noted, the Veteran more likely than not developed hypertension "at some point" during his Reserve service.  Thus, onset during ACDUTRA is not shown to an equipoise evidentiary standard.

As such, the Board finds the preponderance of the evidence is against the claim.  This is so primarily for the nexus element on both a direct and secondary basis.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

The appeal of the issue of entitlement to service connection for allergic reaction to smallpox vaccination is dismissed.

Service connection for hypertension is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


